Citation Nr: 1634177	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  05-03 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1962 to December 1964.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part, denied service connection for an acquired psychiatric disorder.  The current agency of original jurisdiction (AOJ) is the VA RO in Cleveland, Ohio.  A claim for service connection for mental stress was received in March 2004.

The Board remanded the issue on appeal for additional development.  The Board denied service connection for an acquired psychiatric disorder in July 2011 and April 2013, which were subsequently vacated by the U.S. Court of Appeals for Veterans Claims (Court) pursuant to Joint Motions for Remand in May 2012 and October 2013, respectively.  In May 2014, the Board again remanded the issue on appeal.  As discussed below, the Board is granting service connection for an acquired psychiatric disorder, constituting a full grant of the benefit sought on appeal; therefore, any discussion of compliance with the prior Board remand orders has been rendered moot.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed schizophrenia, major depressive disorder, and anxiety disorder, NOS.

2.  The Veteran experienced in-service psychiatric symptoms.

3.  Symptoms of the current acquired psychiatric disorders have been continuous since service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for acquired psychiatric disorders, to include schizophrenia, major depressive disorder, and anxiety disorder, NOS, have been met.  38 U.S.C.A.	 §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting service connection for acquired psychiatric disorders, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to this issue.  

Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with schizophrenia, major depressive disorder, and anxiety disorder, NOS.  Schizophrenia is a psychosis as defined by 38 C.F.R. § 3.384.  Psychosis is listed as a "chronic disease" under 38 C.F.R.	 § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply. 

For a chronic disease such as psychosis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including psychosis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

The Veteran essentially contends that his current psychiatric disorders are due to mental abuse and racial discrimination that he sustained in service.  See e.g., February 2005 substantive appeal (on a VA Form 9), February 2013 written statement.  

First, the evidence of record demonstrates that the Veteran has current diagnosed acquired psychiatric disorders.  A November 2012 VA treatment record notes a diagnosis of anxiety disorder, NOS.  A February 2013 private psychological report notes diagnoses of schizophrenia, paranoid type and major depression.  An April 2015 VA examination report notes a diagnosis of schizophrenia.  

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced in-service psychiatric symptoms.  In a February 2013 written statement, the Veteran reported symptoms of sadness, "feeling down," sleep disturbance, and avoidance during service.  In a February 2013 private psychological report and April 2014 and August 2015 addendum opinions, Dr. E.M. opined that there was evidence of psychiatric symptoms during service manifested by paranoia, lack of trust, and avoidance.  Dr E.M. noted that the Veteran was absent without leave (AWOL) for seven days, received two Article 15s, and was demoted twice during service for "misconduct."  See also service personnel records.  Dr. E.M. opined that these disciplinary actions are evidence of depressive and other psychiatric symptoms that the Veteran experienced during active service.  Dr. E.M. opined that these symptoms were masked by the Veteran's alcohol and drug use during active service.  Dr. E.M. further opined that the Veteran did not report any psychiatric symptoms during service due to the lack of trust he had in his superiors because to the racist abuse that he sustained during service.  Based on the above, the Board finds that the Veteran has credibly reported psychiatric symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's acquired psychiatric disorders have been continuous since service.  Although the Veteran was not specifically diagnosed with an acquired psychiatric disorder, to include schizophrenia, during active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service psychiatric symptoms and the Veteran and his family members, specifically his sister, have reported continued psychiatric symptoms since service separation.  

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to an acquired psychiatric disorder, to include schizophrenia.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Throughout the course of this appeal, the Veteran and his family members have consistently contended that symptoms of schizophrenia began during service and continued to worsen since service separation.  A July 2004 VA treatment record notes that the Veteran's sister reported that he stayed with family members over the years since service separation, constantly had flashbacks to military service, and had to be constantly reassured that he was safe and the military would not "take him away" again.  A September 2004 VA treatment record notes that the Veteran's sister reported that he had been suspicious and fixated on distrust of the military since separation from service.  A provisional diagnosis of "paranoid disorder vs PTSD vs Schizophrenia" was rendered. 

In a February 2013 written statement, the Veteran's sister reported that his personality had changed following military service - specifically, the Veteran became much more reserved, isolated, and distant from family members.  His sister reported that the Veteran's emotional and mental capacity is not the same as they were prior to service.  In a February 2013 written statement, the Veteran indicated that the in-service feelings of depression, sleep disturbance, and avoidance continued after service.  The Veteran reported isolating himself due to lack of trust. 

A July 2015 VA treatment record notes that the Veteran reported having problems sleeping and "seeing little people while getting asleep" for over forty years, which the treatment record notes are hypnagogic hallucinations.  The Veteran reported "being always on guard," avoiding people, and being a light sleeper since service separation.  See also 2014 and 2015 VA treatment records.    The Board finds that the Veteran and his sister have provided credible statements and testimony as well as lay histories provided to medical personnel that the Veteran's psychiatric symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  

Additionally, the February 2013 private psychological report and associated April 2014 and August 2015 addendum medical opinion reports serve as additional evidence that the Veteran's in-service psychiatric symptoms continued after service separation.  After detailing the Veteran's psychiatric history, the Dr. E.M. (a psychologist) opined that symptoms of paranoid schizophrenia and major depressive disorder began during service.  Dr. E.M. opined that the Veteran's psychiatric disorder continued to worsen following service separation.  Dr. E.M. noted that the Veteran reported that, following service separation, he withdrew from social contact, began drinking excessively, and became passively dependent on his family.  The VA treatment records associated with the claims file also reflect past diagnoses of alcohol and drug dependency.  A November 2012 VA treatment record notes that the Veteran reported using alcohol his entire life, but started drinking every day and using drugs five years prior.  Dr. E.M. opined that it is more likely than not that the Veteran's schizophrenia and major depressive disorder onset during service and continued to increase in severity following service separation until present.  

Dr. E.M. reviewed the claims file, interviewed the Veteran, and conducted a psychiatric examination.  Dr. E.M. has the requisite medical expertise to render a medical opinion regarding the etiology of the psychiatric disorders and had sufficient facts and data on which to base the conclusion that the currently diagnosed psychiatric disorders were more likely than not incurred during active service and continued after service separation.  The Board finds the February 2013 private psychological report and associated April 2014 and August 2015 addendum medical opinions to be highly probative.      

The Board finds that the Veteran's report of psychiatric symptomatology since service separation, in the context of the demonstrated in-service psychiatric symptoms, lay statements from the Veteran's sister, private medical opinions that the Veteran's psychiatric symptoms began during service and continued during service separation, and current diagnoses, is sufficient to place in equipoise the question of whether the current psychiatric disorders were incurred in service.  Additionally, post-service treatment records demonstrate that the Veteran's psychiatric disorders continued to worsen after service separation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service low back symptoms, presumptive service connection for schizophrenia, major depressive disorder, and anxiety disorder, NOS is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  While there is a negative nexus opinion of record as to whether the psychiatric disorders were incurred in or caused by service (i.e., addressing the theory of direct service connection), see April 2015 VA examination report, the grant of presumptive service connection renders moot all other theories of service connection.    


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, major depressive disorder, and anxiety disorder, NOS, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


